EXHIBIT 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made under seal as of the 8th
day of November, 2005 by and between TVI Corporation, or its designee (the
“Company”), and Dale E. Kline (“Employee”)(each, a “Party,” collectively, the
“Parties”).

 

EXPLANATORY NOTE

 

WHEREAS, the Company and SafteyTech International, Inc. (“STI”), of which
Employee is a former employee and/or principal, entered into an Agreement and
Plan of Merger, dated November 8, 2005 (the “Merger Agreement”) which provides
for the merger of STI with and into a wholly-owned subsidiary of the Company
(the “Transaction”).

 

WHEREAS, as a key employee and/or principal of STI, Employee has been provided
with open access to highly confidential and valuable information about STI’s
business, clients, customers and other matters which heretofore have been
maintained as confidential at considerable expense and have provided a
significant competitive advantage.

 

WHEREAS, as a condition to the consummation of the Transaction, the Merger
Agreement contemplates, among other things, that Employee enter into this
Agreement and that this Agreement be effective upon the closing of the
Transaction.

 

WHEREAS, the Company’s business is not confined by a geographic area, but is
conducted throughout the United States and globally.

 

WHEREAS, the Company desires to employ Employee as an employee of the Company,
and Employee desires to be employed as an employee, on the terms and conditions
provided in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto agree under seal as
follows:

 

Section 1. Term. The Company will employ Employee, and Employee will serve the
Company, as an employee under the terms of this Agreement, for a term of four
(4) years, commencing on the date hereof (the “Initial Term”). Upon expiration
of the Initial Term, this Agreement shall automatically renew for successive
one-year periods (each a “Subsequent Term”), unless the Company provides written
notice of its intent to terminate employee at least ninety (90) days prior to
the end of the Initial Term or a Subsequent Term, as the case may be, in which
case this Agreement shall expire at the end of the then current Initial Term or
Subsequent Term. Notwithstanding the foregoing, Employee’s employment hereunder
may be earlier terminated as provided in Section 4 or Section 5 hereof. The term
of this Agreement, as in effect from time to time in accordance with the
foregoing, shall be referred to herein as the “Term.” The period of time between
the commencement and the termination of Employee’s employment hereunder shall be
referred to herein as the “Employment Period.”

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Section 2. Employment.

 

(a) Position and Reporting. The Company hereby employs Employee as the President
and CEO of the Company’s affiliate which is the successor via merger to STI
(“Post-Merger STI”), for the Employment Period on the terms and conditions set
forth in this Agreement.

 

(b) Authority and Duties. Employee shall exercise such authority, perform such
financial, and executive duties and functions and discharge such
responsibilities as are reasonably associated with Employee’s position as
President and CEO of Post-Merger STI, commensurate with the authority vested in
Employee’s position, pursuant to this Agreement and consistent with the
direction provided by the President of the Company, or his designee. During the
Employment Period, Employee shall devote his full business time, skill and
efforts to the business of the Company, and to no other economic endeavor.
Notwithstanding the foregoing, Employee may: (i) make and manage passive
personal business investments of his choice (in the case of publicly-held
corporations, not to exceed five percent (5%) of the outstanding voting stock)
and serve in any capacity with any civic, educational or charitable organization
without seeking or obtaining prior approval by the President of the Company,
(ii) continue his ownership and activities as a partner in Kline Tax
Consultants, LLC; provided that, such ownership, activities and service do not
materially interfere or conflict in any respect with the performance of his
duties hereunder. Additionally, Employee may, with the approval of the
President, which shall not be unreasonably withheld, serve on the boards of
directors of other corporations.

 

Section 3. Compensation and Benefits.

 

(a) Base Salary. During the Employment Period, the Company shall pay to
Employee, as compensation for the performance of his duties and obligations
under this Agreement, a base salary at the rate of $170,000 per annum, payable
in arrears not less frequently than monthly in accordance with the normal
payroll practices of the Company (“Base Salary”). Such Base Salary shall be
subject to review by the President each year for possible increase by the
Company, but shall in no event be decreased from its then-existing level during
the Employment Period.

 

(b) Annual Bonus. During the Employment Period, Employee may have the
opportunity to earn incentive compensation in accordance with the Company’s
incentive programs which may be established from time to time by the Board of
Directors of the Company (the “Board”) for senior employees of the Company. The
payment of any incentive compensation under any such program shall be contingent
upon the achievement of certain corporate and/or individual performance goals
established by the Board in its discretion.

 

(c) Other Benefits. During the Employment Period, Employee shall be entitled to
participate in all of the employee benefit plans, programs and arrangements in
effect during the Employment Period that are generally available to senior
employees of the Company, subject to and on a basis similar to the terms,
conditions and overall administration of such plans, programs and arrangements.
In addition, during the Employment Period, Employee shall be entitled to fringe
benefits and perquisites comparable to those of other senior employees of the
Company. In determining eligibility for such benefits based on the period
employed by the Company (e.g., vacation), where permitted by applicable law and
the subject benefit plan, prior service with STI will be credited. During the
Employment Period, the Company will provide Employee with the use of an
automobile comparable to the automobile furnished to him immediately prior to
the execution hereof.

 

(d) Business Expenses. During the Employment Period, the Company shall reimburse
Employee for all documented reasonable business expenses actually incurred by
Employee in the performance of his duties under this Agreement, in accordance
with the Company’s policies.

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Section 4. Termination of Employment.

 

(a) Termination for Cause. The Company may, in its discretion, terminate the
Employment Period hereunder, with Cause, without prior notice. For purposes of
this Agreement, the term “Cause” shall mean any one or more of the following:

 

  (i) Dishonesty, theft, misrepresentation, deceit, or fraud in connection with
Employee’s performance of his duties or functions hereunder;

 

  (ii) Dishonesty, theft, misrepresentation, deceit, or fraud, other than in
connection with Employee’s performance of his duties or functions hereunder,
provided such actions cause material harm, or potential material harm, to the
Company, including material harm to the reputation or functioning of the
Company, or to Employee’s ability to fully perform all duties or functions
hereunder;

 

  (iii) Employee’s negligence, incompetence or insubordination, as determined in
the good faith, reasonable discretion of the Company, to perform the duties and
functions reasonably assigned to Employee by the Company, provided however, that
if the failure is such as may, in the reasonable opinion of the Company, be of
the nature that the Employee was unaware of his failure to perform, the Company
shall give notice of such failure, and the Employee shall have up to fifteen
(15) calendar days to remedy the deficiency to the Company’s reasonable
satisfaction. In such an event, Cause shall be determined finally by the
affirmative vote of a majority of the entire Board (excluding the Employee,
should he then be a member of the Board), acting in good faith and in a manner
that is consistent with its fiduciary duties to maximize Company stockholder
value, after the Employee has been provided the opportunity to make a
presentation to the Board;

 

  (iv) at any time prior to or after the execution of this Agreement, Employee’s
conviction for, or plea of nolo contendere to, a charge or commission of a
felony;

 

  (v) any knowing or intentional material breach of a material representation,
warranty or covenant by Employee with respect to the Transaction;

 

  (vi) any other conduct engaged in by the Employee with the intended purpose of
resulting in harm or detriment to the Company including, but not limited to, the
diversion of work opportunity away from the Company, or competing with the
Company; or

 

  (vii) any breach by Employee of the provisions of Sections 6-11 hereof which
is either: (A) knowing or willful, or (B) has caused , or can reasonably be
expected to cause, the Company material economic harm; provided however, that if
the breach is such as may, in the reasonable opinion of the Company, be of the
nature that the Employee was unaware of his breach, Employee shall have thirty
(30) days following written notice from the Company to Employee to fully cure
the same.

 

(b) Termination Upon Death or Permanent and Total Disability. The Employment
Period shall be terminated immediately and automatically upon the death of
Employee. The Employment Period may be terminated, at the option of the Company,
if Employee shall be rendered incapable of performing the normal duties and
functions of his employment, as determined in the discretion of the Company, and
by reason of a Disability (as defined herein). For purposes of this Agreement,
“Disability” shall mean

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

any mental or physical condition either: (i) defined to be a “disability” for
purposes of eligibility to receive long term disability benefits under the
Company’s long term disability insurance policy or contract as may be in effect
from time to time for the benefit of employees of the Company, or (ii) that
impairs the ability of the Employee to perform the normal duties and functions
of his employment and which can be expected to last, or which has lasted, for a
period of six (6) or more consecutive months from the first date of first onset.
If the Employment Period is terminated by reason of the Disability of Employee,
the Company shall give thirty (30) days’ advance written notice to that effect
to Employee. If the existence of a Disability hereunder is in dispute, it shall
be resolved by a mutually-agreed physician.

 

(c) Termination for Good Reason. Employee may terminate his employment hereunder
for “Good Reason.” For purposes of this Agreement, the term “Good Reason” shall
mean either: (i) a material diminution during the Term in the Employee’s duties
or responsibilities (considered as a whole) as set forth herein; (ii) a material
breach by the Company of the compensation and benefits provision set forth in
Section 3 hereof; subject in either event to the Company’s thirty (30) day right
to cure after notification from Employee; or (iii) Employee is required by the
Company to relocate to an office or facility on a regular basis that is more
than five (5) miles from STI’s present location at 5703 Industry Lane,
Frederick, Maryland.

 

(d) Termination without Cause. The Company may terminate Employee’s employment
without Cause on thirty (30) days written notice.

 

(e) Termination by Employee. Employee may terminate the Employee’s employment
for any reason upon one hundred eighty (180) days written notice to the Company.

 

Section 5. Consequences of Termination.

 

(a) Termination without Cause/ Good Reason. In the event of termination of
Employee’s employment hereunder by the Company without Cause (other than upon
death or Disability), or Employee’s termination for Good Reason (subject to the
Company’s right to cure as described in Section 4(c) hereinabove), Employee
shall be entitled to the following exit pay and benefits:

 

(i) Exit Pay - For a period of the lesser of nine (9) months following
termination of employment or the then-remaining Term hereof (the “Severance
Period”), Employee shall continue to receive payment of Employee’s Base Salary
as in effect immediately prior to such termination.

 

(ii) Benefits Continuation - Employee shall continue all benefits through the
date of termination, and not thereafter, except that Employee will be entitled
to elect continued medical coverage in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”).

 

(iii) Earn Out - If such termination was either without Cause or by Employee
with Good Reason and occurs (i) on or before June 30, 2006, Employee shall in
addition be entitled to his proportionate share of the Maximum Earnout Payment
payable for 2006 and 2007, regardless of whether there is actual excess EBITDA
for either year; (ii) on or after July 1, 2006 but before June 30, 2007 Employee
shall in addition be entitled to his proportionate share of the Maximum Earnout
Payment payable for 2007 regardless of whether there is actual excess EBITDA for
2007. In either case, the Maximum Earnout Payment shall be due and payable at
such time it would otherwise be due and payable pursuant to Section 1.7 of the
Merger Agreement.

 

(b) Other Terminations. In the event of termination of Employee’s employment
hereunder for any reason other than those specified in Section 5(a) hereof,
including but not limited to Employee’s voluntary termination (other than for a
Good Reason), Employee shall not be entitled to any exit pay, severance pay or
other benefits provided hereunder, except as may otherwise be required by law.

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

(c) Accrued Rights. Notwithstanding anything to the contrary in this Section 5,
in the event of termination of Employee’s employment hereunder for any reason,
Employee shall be entitled to payment of any unpaid portion of his Base Salary
through the effective date of termination, and payment of any accrued but unpaid
rights solely in accordance with the terms of any employee benefit plan or
program of the Company.

 

Section 6. Confidentiality.

 

(a) Generally. All Confidential and Proprietary Information shall be and remain
the sole and exclusive property of the Company, without regard to any
involvement Employee may have (or have had) in the conception, development,
creation, and/or modification of same. Employee agrees that he will not at any
time during the Term hereof or at any time thereafter (regardless of the reason
for termination), in any fashion, form or manner, either directly or indirectly,
divulge, disclose or communicate to any Person, in any manner whatsoever, any
Confidential Information and Proprietary Information (as defined herein). For
purposes of this Agreement, a “Person” means any legal person, including,
without limitation, any natural person, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, business trust,
unincorporated organization, governmental entity or any other entity of every
nature, kind and description whatsoever.

 

(b) “Confidential and Proprietary Information” Defined. “Confidential and
Proprietary Information” means any and all information or material:
(i) disclosed or communicated by either STI or the Company to the Employee;
(ii) developed, learned, or otherwise acquired by Employee and relating,
directly or indirectly, to his employment with either STI or the Company;
(iii) entrusted to STI or the Company by third parties; and/or (iv) disclosed or
communicated to the Employee during his employment with either STI or the
Company by any third party that owes a duty of confidentiality with respect to
the information and/or material so disclosed or communicated. Confidential and
Proprietary Information includes, but is not limited to, Inventions (as defined
herein), confidential information, trade secrets, copyrighted works (registered,
unregistered, and/or common law), product ideas, techniques, processes,
formulas, computer software source and/or object code and documentation,
algorithms, system design, architecture, logic, structure, software, mask works,
data and/or any other information of any type relating to research, development,
marketing, forecasts, sales, profit margins, costs, pricing, non-public
financial or accounting information, lists of actual or potential clients
suppliers or partners, and/or personnel data, including without limitation, the
salaries, duties, qualifications, performance levels, and terms of compensation
of other Company employees, without regard in any event to whether such
information or material is or is not marked as “proprietary” and/or
“confidential.” Confidential and Proprietary Information may (but need not) be
contained in material such as drawings, samples, procedures, specifications,
reports, studies, analyses, client or supplier lists, budgets, cost or price
lists, compilations and/or computer programs, or may be in the nature of
unwritten knowledge or know-how, without regard to whether such knowledge or
know-how is protected by the law of trade secrets.

 

(c) Exclusions. The provisions of this Section 6 shall not apply to:
(i) information that is public knowledge or available to the public other than
as a result of disclosure by Employee in breach of this Section 6;
(ii) information disseminated by the Company to third parties in the ordinary
course of business; (iii) information lawfully received by Employee from a third
party who, based upon inquiry by Employee, is not bound by a confidential
relationship to the Company or any of its Affiliates (as defined herein); or
(iv) information disclosed under a requirement of law or as directed by
applicable legal authority having jurisdiction over Employee. For purposes of
this Agreement, an “Affiliate” of any Person means any Person, directly or
indirectly controlling, controlled by or under common control with

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

such Person. A Person shall be deemed to have control when such Person possesses
the power, directly or indirectly, or has the power to direct or to cause the
direction of, the management and policies of a Person through the ownership of
voting securities, by contract or otherwise.

 

Section 7. Ownership of Company Documents. All Company Documents (as defined
herein) shall be and remain the sole and exclusive property of the Company
without regard to any involvement Employee may have (or have had) in the
conception, development, creation, and/or modification of such Company
Documents. All Company Documents, materials, and property in Employee’s
possession or under his control shall be returned to the Company as and when
requested, excepting only his personal copies of records relating to his
compensation (“Personal Documents”). Even if the Company does not so request,
Employee shall return all Company Documents, materials, and property immediately
upon the termination of employment without regard to the reason for the
termination, and, except for his Personal Documents, will not take with him or
give to any third party any Company Documents, materials, or property or any
reproduction thereof upon said termination of employment. “Company Documents”
means documents or other media that contain or relate to Confidential and
Proprietary Information (as defined herein) or any other information concerning
the business, operations, or plans of either STI or the Company, whether such
documents have been prepared by Employee or by others. Company Documents
include, but are not limited to, papers, drawings, photographs, charts, graphs,
notebooks, client lists, computer disks, tapes or printouts, sound recordings
and other printed, typewritten or handwritten documents.

 

Section 8. Inventions; Copyrights; Further Assurances.

 

(a) Inventions. Employee is hereby retained in a capacity such that Employee’s
responsibilities may include the making of Inventions to the Company, as
Employee is being hired, inter alia, to invent. Employee hereby transfers,
assigns, and conveys to Company any and all rights he presently has or may
acquire in any and all Inventions conceived, made, developed, or first reduced
to practice or learned by him and/or others during the term of his employment
with either STI or the Company which relate to the Restricted Products and
Services (as hereinafter defined). This assignment shall include: (i) the right
to file and prosecute patent applications on such Inventions in any and all
countries, (ii) the patent applications filed and patents issuing thereon, and
(iii) the right to obtain copyright, trademark or trade name protection for any
related work product. Employee shall promptly and fully disclose all such
Inventions to the Company conceived, made, developed, or first reduced to
practice or learned, either alone or jointly with others, during the term of his
employment with either STI or the Company and assist the Company in obtaining
and protecting the rights therein (including patents thereon) in any and all
countries (at the Company’s sole cost and expense); provided, however, that said
Inventions will be the sole property of the Company, whether or not patented or
registered for copyright, trademark or trade name protection, as the case may
be, and which relate, directly or indirectly, to his work for either STI or the
Company. Such disclosure shall be made promptly after each Invention is
conceived, made, developed, or first reduced to practice or learned, whichever
is earliest in time. “Invention(s)” means any and all discoveries, developments,
concepts, designs, ideas, improvements, inventions and/or works of authorship
(including, but not limited to interim work product, modifications, and
derivative works), whether or not patentable, copyrightable, or otherwise
legally protectable. This includes, but is not limited to, any new product,
method, procedure, process, formulation, algorithm, computer program, software,
technique, use, equipment, device, apparatus, system, compound, composition of
matter, design or configuration of any kind, and/or any improvement(s) thereon.

 

(b) Copyrights. Employee agrees to promptly and fully disclose to the Company
any and all copyrighted (registered, unregistered, or common law) and
potentially copyrightable subject matter that Employee conceives, creates,
develops, or modifies during the term of his employment by either STI or the
Company and which relates, directly or indirectly, to his work as an employee,
including without

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

limitation, all computer programs, documentation, technical descriptions for
products, user’s guides, and/or illustrations, including any contributions to
such subject matter (“Copyright Product”). All Confidential and Proprietary
Information which is Copyright Product shall be considered “work made for hire”
under the copyright laws of the United States, and the copyright for any and all
Copyright Product shall automatically be and remain the sole and exclusive
property of the Company. Furthermore, Employee hereby transfers and assigns to
the Company any and all rights he presently possesses or may acquire in any and
all Copyright Product which, for any reason, does not qualify as “work made for
hire”. If any Copyright Product embodies or reflects any of preexisting rights,
Employee hereby grants to the Company an irrevocable, perpetual, nonexclusive,
worldwide, royalty-free right and license to use, reproduce, display, perform,
distribute copies of and prepare derivative works based upon such preexisting
rights and to authorize others to do any or all of the foregoing.

 

(c) Further Assurances. During and at anytime after employment by the Company
and upon Company request, Employee will execute all papers in a timely manner
and do all reasonable acts necessary or desired to apply for, secure, maintain
and/or enforce patents, copyrights, trademarks and any other legal rights in the
United States and any foreign countries in any and all Inventions, Confidential
and Proprietary Information and Copyright Product and other intangible assets
owned by and/or assigned to Company under this Agreement or otherwise. Employee
will execute all papers and do any and all reasonable acts necessary or desired
to assign and transfer to Company, or any Person to whom Company is obligated to
assign its rights, Employee’s entire right, title, and interest in and to any
and all Inventions, Confidential and Proprietary Information and Copyright
Product and other intangible assets. In the event that Company is unable for any
reason whatsoever to secure Employee’s signature to any document reasonably
necessary or desired for any of the foregoing purposes (including, but not
limited to, renewals, extensions, re-registrations, continuations, divisions or
continuations in part), Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his agents and
attorneys-in-fact to act for and in his behalf and in his stead, but only for
the purpose of executing and filing any such document(s) and doing all other
lawfully permitted acts to accomplish the foregoing purposes with the same legal
force and effect as if executed by Employee.

 

Section 9. Non-Competition. Employee agrees that he shall not during the
Employment Period and during the Restricted Period (as herein defined), directly
or indirectly, alone or as principal, partner, joint venture, officer, director,
employee, consultant, agent, independent contractor or stockholder, or in any
other capacity whatsoever, engage in, consult or assist any other entity in any
manner or in any capacity whatsoever, in designing, developing, manufacturing,
installing, servicing, maintaining and/or otherwise marketing powered air
purifying respirators equipment, dual air supply units and any other respiratory
product for chemical, biological, radiological and nuclear protection, including
all associated accessories, supplies and products; or (b) performing any other
business activities which are the same or substantially similar to any business
activity provided or performed by the Company at anytime during the Term (the
“Restricted Products and Services”). The foregoing restriction will apply
throughout North America, or such other geographical area as a court shall find
reasonably necessary to protect the goodwill and business of the Company and its
Affiliates (the “Restricted Territory”). For purposes of this Agreement, the
term “Restricted Period” shall mean the period of time following the date of the
Employee’s termination equal to the longer of: (i) twenty-four (24) months; or
(ii) forty-eight (48) months less the number months that have elapsed from the
date hereof until the date of the Employee’s termination (or if such calculated
period is unenforceable by law, then for such period as shall be enforceable).

 

Section 10. Non-Solicitation of Employees. Employee agrees that he shall not
during the Employment Period and during the Restricted Period, directly or
indirectly, alone or as principal, partner, joint venturer, officer, director,
employee, consultant, agent, independent contractor or stockholder, or in any
other capacity whatsoever: (i) hire, solicit for hire, employ, retain, or enter
into any employment, agency, consulting or other similar agreement or
arrangement with, any Person (other than either Employee’s wife or

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

son) who, within the twenty-four (24) month period prior to the termination of
Employee’s employment by the Company, was an employee of STI, the Company or a
Company Affiliate, (ii) induce or attempt to induce such Person to terminate his
employment with the Company or any Company Affiliate. It is agreed and
understood that, subject to the remaining provisions hereof, following
termination of the Term, Employee shall be permitted to hire, solicit for hire,
employ, retain, or enter into any employment, agency, consulting or other
similar agreement or arrangement with, either Employee’s wife or son.

 

Section 11. Non-Solicitation of Clients or Customers. Employee agrees that he
shall not during the Employment Period and during the Restricted Period,
directly or indirectly, alone or as principal, partner, joint venturer, officer,
director, employee, consultant, agent, independent contractor or stockholder, or
in any other capacity whatsoever, directly or indirectly, for his own account,
or for the account of others, solicit orders for Restricted Products and
Services from, or provide Restricted Products and Services to or for, any Person
that was a customer or client of STI, the Company or any Company Affiliate (or
which STI, the Company or any Company Affiliate was soliciting to be a customer
or client) at anytime during the twenty-four (24) month period preceding the
termination of Employee’s employment.

 

Section 12. Breach of Restrictive Covenants; Specific Enforcement; Passive
Investments.

 

(a) The restrictions contained in Sections 6 through 11 hereof, inclusive, are
necessary for the protection of the business and goodwill of the Company and its
Affiliates and are considered by the Employee to be reasonable for such
purposes. It is acknowledged that it may be impossible to determine the monetary
damages incurred by Employee’s violation of this Agreement and that any
violation of this Agreement will cause irreparable, immediate and substantial
injury to the Company. Accordingly, Employee agrees that Company will be
entitled, in addition to all other rights and remedies which may be available,
to an injunction enjoining and restraining Employee and any other involved party
from committing a violation of this Agreement and Employee agrees to the
issuance and entry of such injunction. In addition, Company will be entitled to
such damages as it can demonstrate it has sustained by reason of the violation
of this Agreement by Employee and/or others. With specific regard to the
restrictions contained in Section 9 hereof, in the event a court should find
that the Restricted Territory should encompass some geographic territory other
than North America despite the Parties agreement that such restriction is
necessary for the protection of the business and goodwill of the Company, the
Parties intend that the covenant contained therein shall be construed as a
series of separate covenants, one for each city, county, state and country of
the Restricted Territory. In such an event, except for geographic coverage, each
such separate covenant shall be deemed identical in terms of the covenant
contained therein.

 

(b) Notwithstanding the terms of Sections 6 through 11 hereof, inclusive,
Employee shall be permitted to be a passive owner of not more than 5% of the
outstanding stock of a corporation which is publicly traded, so long as Employee
has no active participation in the business of the corporation.

 

(c) All payments otherwise to be made by the Company to the Employee hereunder
may be set-off in accordance with the set-off provisions as set forth in
Section 7.5 of the Merger Agreement.

 

Section 13. No Breach of Prior Agreement. The performance of Employee’s duties
as an Company employee will not breach any invention, assignment, proprietary
information, non-competition, confidentiality, or other agreement or
understanding with any former employer or other Person, and Employee will not
use in the performance of his duties any documents or materials of a former
employer that are not generally available to the public or have not been legally
transferred to Company. Company understands that situations may arise in the
future that may require Company to discuss with his future employers the
existence of this Agreement and Employee hereby expressly grants Company
permission to do so.

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Section 14. Notices. For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to Employee:

 

Dale E. Kline

4005 Carrick Court

Emmitsburg, Maryland 21727

 

With copy to:

 

Arent Fox, PLLC

1050 Connecticut Avenue, NW

Washington, DC 20036

Attention: Richard N. Gale, Esq.

 

If to the Company:

 

TVI Corporation

7100 Holladay Tyler Road, Suite 300

Glen Dale, Maryland 20769

Attention: Richard V. Priddy

 

With copy to:

 

Whiteford, Taylor & Preston L.L.P.

7 St. Paul Street

Baltimore, Maryland 21202

Attention: Frank S. Jones, Jr., Esq.

 

or to such other address as a party hereto shall designate to the other party by
like notice, provided that notice of a change of address shall be effective only
upon receipt thereof. Notice shall be deemed duly given when received by the
addressee thereof, provided that any Notice sent by registered or certified mail
shall be deemed to have been duly given three (3) days from date of deposit in
the United States mails, unless sooner received.

 

Section 15. Waiver of Breach. Any waiver of any breach of the Agreement shall
not be construed to be a continuing waiver or consent to any subsequent breach
on the part of either Employee or of the Company.

 

Section 16. Assignment. Employee may not assign his rights or delegate his
duties under this Agreement; provided, however, that this Agreement shall inure
to the benefit of and be binding upon the heirs, assigns or designees of
Employee to the extent of any payments due to Employee hereunder.
Notwithstanding anything to the contrary contained herein, the Company shall be
free to assign its rights and delegate its duties under this Agreement, and this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, all as though such successors and assigns of the Company
and their respective successors and assigns were the Company. As used in this
Agreement, the term “Company” shall be deemed to refer to any such successor or
assign of the Company referred to in the preceding sentence.

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Section 17. Withholding of Taxes. All payments required to be made by the
Company to Employee under this Agreement shall be subject to the withholding of
such amounts, if any, relating to tax, and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation.

 

Section 18. Severability. To the extent any provision of this Agreement or
portion thereof shall be invalid or unenforceable, it shall be considered
deleted therefrom and the remainder of such provision and of this Agreement
shall be unaffected and shall continue in full force and effect.

 

Section 19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

Section 20. Governing Law. This Agreement has been entered into within the State
of Maryland and shall be deemed performed therein. This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Maryland, without regard to conflicts of law principles. The Company and
Employee hereby agree that any suit, action or proceeding arising out of or
based upon any claim under this Agreement shall be instituted against Employee
in state or federal court in Maryland, and Employee and Company waive any
objection they may have to the laying of venue of such suit, action or
proceeding therein. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT.

 

Section 21. Amendments. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Employee and an officer of the Company. No waiver by either
Party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party which are not set forth
expressly in this Agreement.

 

Section 22. No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

Section 23. Press Releases and Public Announcements. Employee shall not issue
any press release or make any public announcement relating to the subject matter
of this Agreement without the prior written approval of the Company. The Company
may use Employee’s name, photograph, likeness, voice, other personal attribute,
and biographical and other information in any media during his employment for
any business purpose.

 

Section 24. Headings; Explanatory Note. The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement. The explanatory appearing at the
beginning of this Agreement are not mere recitals but are an integral part of
the agreement embodied hereby.

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Section 25. Expenses. Each of the Parties will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby. Notwithstanding the foregoing, the
Parties agree that in the event that a Party is successful in whole or in part
in any legal action against the other Party under this Agreement (including,
without limitation, an action to enforce the restrictions contained in Sections
6 through 11 hereof, inclusive), the prevailing Party will be entitled to
recover all costs associated with such action, including reasonable attorneys’
fees, from the other Party.

 

Section 26. Construction.

 

(a) Any reference to any federal, state, local, or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise. Words in the singular shall be held to
include the plural and vice versa, and words of one gender shall be held to
include the other genders as the context requires. The terms “hereof,” “herein,”
and “herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Schedules
and Exhibits hereto) and not to any particular provision of this Agreement. The
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless otherwise specified. The word “or”
shall not be exclusive, and references to a Person are also references to its
permitted successors and assigns.

 

(b) This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.

 

Section 27. Entire Agreement. This Agreement constitutes the entire agreement by
the Company and Employee with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings between Employee and
the Company with respect to the subject matter hereof, whether written or oral.
This Agreement may be amended or modified only by a written instrument executed
by Employee and the Company.

 

Section 28. Survival. The obligations of Sections 5 through 12, inclusive, and
this Section 28 shall survive any termination or expiration of this Agreement.

 

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first set forth above.

 

TVI CORPORATION By:  

/S/ RICHARD V. PRIDDY

--------------------------------------------------------------------------------

    Richard V. Priddy, President and CEO EMPLOYEE:    

/s/ DALE E. KLINE

--------------------------------------------------------------------------------

    Dale E. Kline